DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-11, 13, 15-18 are pending. 



Claim Rejections - 35 USC § 102

Claims 1-2, 4-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/159912 in view of I et al. (US 2013/0231430).
While WO 2015/159912 is being utilized for date purposes, the US equivalent (US 2017/0029614) herein “Yagi” is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
	Regarding claim 1: Yagi is directed to a thermoplastic elastomer composition comprising:
100 part by mass of a hydrogenated block copolymer (a) 
3-50 parts of a polypropylene resin (b)
5-100 parts of a polyphenylene ether resin (c)
500-200 parts by mass of a non-aromatic softener (d)
3-100 parts by mass of an inorganic filler ([0035])
The hydrogenated block copolymer (a) contains a hydrogenated block copolymer (a-1) obtained by hydrogenating a block copolymer that contains at least one polymer block A1 containing vinyl aromatic hydrocarbon monomer unit as a primary component 
The weight average molecular weight of the hydrogenated block copolymer (a-1) is from 140,000-350,000.
	The vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block copolymer a-1 is from 26-70% by mass ([0030]). 
	Example 10 comprises:
100 parts hydrogenated block copolymer (a) 
	30 parts polypropylene resin (b)
	30 parts polyphenylene ether resin (c); and
	150 parts non aromatic rubber softener (d), 
5 parts inorganic filler (f); wherein
	The hydrogenated block copolymer (a) contains a hydrogenated block copolymer obtained by hydrogenation, the hydrogenated block copolymer comprising at least one polymer block comprising mainly a vinyl aromatic hydrocarbon monomer unit of styrene and at least one polymer block comprising mainly conjugated diene compound monomer unit of 1,3-polybutadiene. Specifically, “mainly comprising” in light of the specification includes the block copolymer of Yagi since the blocks are each made of polystyrene and polybutadiene.

	A content of all vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block copolymer is 30% by mass ([0230). 
Yagi doesn’t mention the inorganic filler is surface treated. 
I is directed to a thermoplastic elastomer composition used to make parts for medical equipment, comprising a block copolymer and an inorganic filler. Suitable fillers include the same as that in Yagi, i.e. talc, silica, calcium carbonate, zinc oxide, and titanium oxide. The filler is surface treated with a surface treatment agent such as silane coupling agents, titanate coupling agents, aliphatic carboxylic acids ([0227] I). 
One skilled in the art at the time the invention was filed to have included a surface treated inorganic filler of choice in Yagi to rigidity, heat resistance, thermal conductivity, or improvement in mold shrinkage rate or coefficient of linear expansion ([0226] I). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the surface treated inorganic filler as the filler of choice to arrive at claim 1 of the present invention. 
	Regarding claim 2: The hydrogenated block copolymer (a) comprises:

	The number average molecular weight of the copolymer was 206,000, polystyrene block was 30,000 and a molecular weight distribution of 1.05 ([0230]). It follows the weight average molecular weight of the hydrogenated block copolymer 1,3-butadiene is 1.05(206,000 – 30,000) = 184,000. 
The vinyl bond content before hydrogenation in polybutadiene blocks (equivalent to all vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block copolymer a-2) of 35 mass %. ([0230]). Further, the vinyl aromatic hydrocarbon compound monomer units is 10-25% by mass in the hydrogenated block copolymer a-2 ([0090]). 
The mass ratio of the hydrogenated block copolymer a-1 to the hydrogenated block copolymer a-2 is from 70/30 to 95/5 ([0030]). 
Regarding claim 4: The hydrogenated block copolymer A1 has at least two block polymer blocks A and at least two polymer blocks B1 comprising mainly a conjugated diene compound monomer unit ([0030]). 

Regarding claim 5: The hydrogenated block copolymer (a-1) has a vinyl bond content before hydrogenation in the conjugated diene monomer unit of 30% by mol to 60% by mol ([0030]). 
Regarding claim 6: A reduced viscosity of the polyphenylene ether resin (c) is from 0.15 to 0.70 dL/g. ([0031]).
Regarding claim 7: The non-aromatic softener (d) is a non-aromatic softener (d-1) having a kinematic viscosity at 40° C. of from 300 to 400 mm2/sec. ([0031]).
Regarding claim 8: The non-aromatic softener (d) is a non-aromatic softener (d-2) having a kinematic viscosity at 40° C. of 100 mm2/sec or less.
Regarding claim 9: The mass ratio ((d-1)/(d-2)) of the non-aromatic softener (d-1) and the non-aromatic softener (d-2) is from 30/70 to 60/40, and
total content of the non-aromatic softener (d-1) and the non-aromatic softener (d-2) is from 100 to 200 parts by mass relative to 100 parts by mass of the hydrogenated block copolymer (a). ([0032]-[0033]).
Regarding claim 10: The number average molecular weight Mn(A1') of a block chain of a polymer block Al' that has the greatest number average molecular weight among the polymer blocks Al is from 10,000 to 50,000 ([0061]) and  

Mn(A1')/Mn(c)=1.2-3.0. ([0033]-[0035]).
Regarding claim 11: The working examples have a shore A hardness of less than 50 (Tables 1-2, 4-6) and 
Yagi does not mention a permanent elongation or distortion after 100% elongation of 5% or less. 
However, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I). In the present case, the claimed composition is anticipated by Yagi, and therefore claim 17 cannot be rendered patentable. 
Further, products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01(II). In the present case, the composition is identical to that of the claimed invention, as discussed previously. Therefore, the properties are inherent. 
Regarding claim 12: The composition further comprises 

Regarding claim 13: The inorganic filler (f) include talc, calcium carbonate, silica, titanium oxide, magnesium oxide, zinc oxide ([0149]).
Regarding claim 16: A stopper comprising the thermoplastic elastomer composition is disclosed (equivalent to a plug body).
Regarding claim 17: Example 1 comprises:
100 parts hydrogenated block copolymer (a) 
	30 parts polypropylene resin (b)
	30 parts polyphenylene ether resin (c); and
150 parts non aromatic rubber softener (d),
Yagi does not mention a light transmittance is 0% after preparing a disk-shaped article of 20 mm in a diameter and 4 mm in thickness from the plug body and then heating the disk shaped article at 121 C for 10 minutes while the disk shaped article is fitted into a jig or a lid body of a container of 20 mm in inside diameter and 3.5 mm in inside thickness and then stucking a resin needle having a maximum diameter of 5 mm into the disk shaped article and removing therefrom. 
However, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. 
Further, products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01(II).
Regarding claim 18: A container comprising the plug body stopper is disclosed throughout. 


Claim Rejections - 35 USC § 103

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi.
	Regarding claim 3: The vinyl bond content before hydrogenation in the conjugated diene compound monomer units in the hydrogenated block copolymer (a-2) is preferably 40-60 mol% ([0090]). 
While Yagi doesn’t mention a vinyl bond content of 63% by mol to 95% by mol, the vinyl bond content in Yagi is close enough that one skilled in the art would expect them to have the same properties. Specifically, there is no evidence to suggest that a 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Therefore, a prima facia case of obviousness is provided by Yagi. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi as applied to claim 1 above, and further in view of OHR et al. (US 2017/0224862). 
	Regarding claim 15: Yagi discloses an inorganic filler in an amount of 4-80 parts by mass per 100 parts hydrogenated block copolymer (a) ([0149]-[0150] Yagi), including calcium carbonate. However, an inorganic adsorbent having a specific surface area according to a BET method of 50 m2/g or more. 
	OHR is directed to a surface treated calcium carbonate having a specific surface area according to a BET method of 50 m2/g or more ([0042] OHR). One skilled in the art would have been motivated to have selected the surface treated calcium carbonate as the calcium carbonate of choice in Yagi since it excellent ab/adsorption properties and . 


Response to Arguments

Applicant's arguments filed 8/2/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 6-7 Remarks) at the time of the present invention, there was no technical idea that an inorganic filler in a claimed plug body to improve coring resistance and resealability after steam sterilization. See CFR 1.132 declaration. Applicant argues unexpected results wherein the surface treated inorganic filler improves the interfacial strength of a lipophilic elastomer composition. When the rubber composition is subjected to steam sterilization a sufficient swaging effect might not be obtained if the dimension of the rubber plug is changed by heating. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, the styrene content is specifically utilized in the working examples, although claim 1 recites a vinyl aromatic content. Further, a specific softener of paraffin oil is used in the working examples, while claim 1 includes any non-aromatic softener. Finally, specific inorganic fillers of silica, calcium carbonate, and talc having specific surface treated of fatty acid, or dimethylsilyl are utilized, while claim 1 includes any inorganic filler and many coupling agents are recited. For these reasons, the claims are not considered commensurate in scope with the evidence provided. 

Declaration 1.132

	The inventors of the present invention have found that an inorganic filler should be contained into an elastomer composition that contains a specific surface treatment. Yago teaches the inorganic filler mechanical strength, repulsive elasticity, and processability. However, compared to Examples 9 and 10 in Yago, the MFR the processability (MFR) was lower and thus it was not possible to predict the effect of improving the processability.
	On the other hand, the surface treated inorganic filler has the effect of improving interfacial strength, thus reducing thermal deformation during steam sterilization at 121 C. This effect is shown in Examples 60 and 61 of the present application. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, Examples 60-61 require the styrene content is specifically utilized, although claim 1 recites a vinyl aromatic content. Further, a specific softener of paraffin oil is utilized, while claim 1 includes any non-aromatic softener. Finally, specific inorganic fillers of silica, calcium carbonate, and talc having specific surface treated of fatty acid, or dimethylsilyl are utilized, while claim 1 includes any inorganic filler and many coupling agents are recited. For these reasons, the claims are not considered commensurate in scope with the evidence provided. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768